Citation Nr: 1451485	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral eye disability, including diplopia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974, from April to October 1987, and from January through September 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file, so is of record.

Partly because of the hearing testimony, however, this claim requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In his hearing testimony, the Veteran disputed the notion that his visual acuity is entirely correctable to 20/20 because he can only wear his corrective lenses for a few minutes at a time and otherwise has to use hand-held magnifiers.  He adds that contact lenses simply did not work, that he cannot drive because he does not believe it would be safe (so his wife does this for him), and that his vision is really bad during the morning hours.  He therefore does not believe his 0 percent (i.e., noncompensable) rating for this service-connected disability is a true indication of its severity.  He argued that at least a 10 percent rating is warranted, instead, if not an even higher 30 percent rating.


The Veteran last had a VA compensation examination for this disability in June 2009, so some 51/2 years ago, and the examiner indicated that, although the Veteran has diplopia (double vision), it was correctable by glasses.  In April 2010, the Veteran submitted a December 2009 VA addendum noting that the Orlando VA Medical Center (VAMC) no longer has the Goldmann Chart allowing for the visual field test, so a simulation was run on the Humphrey Visual field machine.  No testing report was included, however.  The Veteran also indicated he took it upon himself to obtain a Goldmann evaluation at the Tampa VAMC, and he submitted a March 2010 visual field test acknowledging an "area of double vision."  Again, though, there is no associated report.  As it is obvious there are outstanding treatment or evaluation records relating to this disability, these additional records must be obtained and considered in deciding this appeal.

Moreover, although a January 2009 VA treatment provider and the June 2009 VA compensation examiner indicated there was no diplopia when the Veteran uses his glasses, he as mentioned has argued that he is incapable of wearing his glasses for any significant period of time on a day-to-day basis.  He has a history of septum repair surgery, and in a September 2008 VA progress note he reported that his glasses are uncomfortable on the bridge of his nose with the polycarbonate lenses and plastic frames.  He added that he has tried a variety of frames, but none are comfortable.  He therefore wears spectacles only when absolutely necessary.  Another, more current, VA eye examination therefore is needed reassessing the severity of this service-connected disability - with special consideration of whether the Veteran's diplopia is indeed correctable by glasses.  


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's bilateral eye disability since January 2010.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Upon receipt of all additional records, schedule another VA compensation examination - preferably by a licensed optometrist or ophthalmologist - to reassess the severity of the Veteran's bilateral eye disability, including especially the diplopia.  The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner is asked to state whether the diplopia is central (to 20 degrees); 21 to 30 degrees, including whether it is down, lateral, and/or up; or 31 to 40 degrees, including whether it is down, lateral and/or up.  The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles, including discussion of notation in the record that the Veteran simply is unable to utilize spectacles owing to their discomfort, etc.

It is essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



